Citation Nr: 1208387	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  07-09 718	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to a rating in excess of 10 percent for residuals of a right knee injury after October 21, 2006.

3.  Entitlement to a rating in excess of 10 percent for residuals of a right ankle sprain after October 21, 2006.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1979 to February 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In January 2010, the Veteran testified at a travel Board hearing, a transcript of that hearing is of record.

In accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim of entitlement to an increased disability evaluation may require a determination as to whether the Veteran is entitled to a total disability rating based on individual unemployability. In this case, however, entitlement to total disability evaluation based on individual unemployability due to service connected disorders need not be considered as the Veteran is presently employed.  Hence, any claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders need not be discussed.

FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran's back disorder is related to active military service, events therein or to a service-connected disorder; and compensably disabling spinal arthritis was not shown within one year following discharge from active service.  

2.  Since October 21, 2006, the Veteran's residuals of a right knee injury have not been manifested by more than a limitation of extension to 10 degrees, or a limitation of flexion to 45 degrees.  

3.  Since October 21, 2006, residuals of a right ankle sprain have not been productive of more than a moderate limitation of motion.


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by service; spinal arthritis may not be presumed to have been so incurred, nor is a back disorder proximately due to a service-connected disorder.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2011).

2.  Since October 21, 2006, the criteria for an evaluation in excess of 10 percent for residuals of a right knee injury have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2011).  

3.  Since October 21, 2006, the criteria for an evaluation in excess of 10 percent for residuals of a right ankle sprain have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 4.1, 4.2, 4.71a, Diagnostic Codes 5271 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in pre-rating correspondence dated in July and September 2006 of the information and evidence needed to substantiate and complete his claims, to include information regarding how disability evaluations and effective dates are assigned.

These matters were most recently before the Board in May 2010, when the case was remanded to the VA RO in Waco, Texas (via the Appeals Management Center (AMC), in Washington, D.C.).  The purpose of this remand was to obtain new orthopedic examinations.  The Veteran's VA examinations are found to be adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  All of the actions previously sought by the Board through its prior development request have been completed as directed, and the Veteran does not contend otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  A supplemental statement of the case was issued in October 2011 which confirmed and continued the previous denial.  

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims, and as warranted by law, providing VA examinations.  There is no evidence that any VA error in notifying or assisting the appellant reasonably affects the fairness of this adjudication.  Indeed, the appellant has not suggested that such an error, prejudicial or otherwise, exists.  Hence, the case is ready for adjudication.

Service Connection-Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status may, but will not always, constitute competent medical evidence.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

For certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease was manifested to a degree of 10 percent within a year following discharge from active duty.  38 C.F.R. § 3.307, 3.309. 

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Factual Background and Analysis

Service treatment records document that the Veteran's right leg was run over by a trailer on August 15, 1979.  At the time of the injury, the Veteran did not report any back complaints.  The service treatment records reflect complaints of back pain in May 1979, and a 48 hour history of back pain on August 13, 1979, i.e., before the trailer accident.  A December 1979 physical therapy treatment note reported that the Veteran was discontinued from functional knee rehabilitation due to his failure to attend six scheduled appointments.  The Veteran's February 1980 report of medical examination for the purpose of separation reported a normal spine.

Treatment notes from the VA medical center in Temple, Texas, dated between September 1998 and March 2003 are silent as to treatment for or complaints of back pain.  

In October 2006, the Veteran was afforded a VA examination of the spine.  The examiner reviewed the Veteran's claims file, examined the appellant and diagnosed a low back sprain.  The examiner stated that the Veteran used to ride horses for his occupation and that back injuries were a common occurrence.  It was noted that the Veteran complained of low back pain once in 1979 and had no other back complaints during his service.  He stated that the Veteran's back condition was less likely than not related to the service-connected right knee or right ankle disorders.

In January 2010, the Veteran testified before the undersigned Veterans Law Judge.  During his hearing, the Veteran testified that he injured his back in 1979 when he was hit by a trailer.  The Veteran stated that he went to physical therapy for his back and leg during service.  He did not recall being screened by a physician in regards to his back at the time of release from duty and that there were no other times during service that he hurt his back.  The Veteran stated that around 1982 he sought medical attention for his back, his leg and his ankle.  He denied reinjuring his back since service.

The claims file includes a February 2010 letter from private physician, Dr. K.L., 
who stated that, following a review of the available medical records, his records and a review of service treatment records, he concluded that the primary cause of the Veteran's lower back injury was as likely as not the trailer incident while on active duty.  He stated that it was not possible to exclude back pain from this incident as the initial injuries were traumatic, he stated that it was unknown why the service did not proceed to evaluate the Veteran at the time.  Dr. K.L. further stated that, from the matter by which the appellant ambulates, it was as likely as not that his knee and ankle disorders caused an altered gait, which likely contributed to further impairment in the back.  

The Veteran was given a second VA examination in August 2010.  The examiner reported reviewing the claims file.  During his examination the Veteran explained that he began having low back pain at the time of his accident in which he was struck by a trailer and sustained right knee and ankle injuries.  He stated that he had had low back pain since that time.  The examiner diagnosed mild degenerative joint disease of the lumbar spine.  

The examiner stated that it was less likely than not that the Veteran's current low back disorder was caused by or was the result of the August 1979 accident.  The examiner explained that the Veteran had mild lumbar arthritic changes which were consistent with the appellant's age and work history.  The examiner opined that they were not the kinds of changes one would expect to see due to a trauma which occurred 30 years ago.  The VA examiner also stated that the Veteran's low back condition was not permanently aggravated by his service-connected right knee or right ankle disorders.  He stated that the Veteran's low back disorder was related to aging changes, and chronic stress on the lumbar spine.  The examiner opined that based on his clinical experience and expertise, the back disorder had not been aggravated by his right knee and right ankle injuries.  

After a review of the record, the Board finds that the preponderance of the evidence is against entitlement to service connection.  Initially, while the appellant was treated in-service on two separate occasions for back pain, a chronic back disorder was not demonstrated.  Indeed, at his February 1980 separation examination the appellant was found to have a clinically normal spine.  Hence, the service medical records do not support a finding of entitlement to direct service connection.  

Moreover, when considering whether presumptive service connection is in order, the first findings of a chronic back disorder are shown until over twenty years after the Veteran's discharge.  Accordingly, the record does not show compensably disabling spinal arthritis within one year following his separation from active duty.  Hence, presumptive service connection under 38 C.F.R. §§ 3.307, 3.309 is not in order.

Turning to the issue of entitlement to secondary service connection, the Veteran asserts that service connection is warranted because his back disorder is aggravated by his service connected knee and/or ankle disorders.

In evaluating the weight given to evidence, to include the Veteran's lay statements, there is generally a three step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

The Veteran asserts that his back disorder is secondary to his knee and ankle disorders.  Significantly, the appellant is a lay person untrained in the field of medicine.  Hence, he lacks the necessary medical expertise and is not competent to state an opinion as to whether his back and his ankle and knee disorders are related.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The record, however, includes three medical opinions which address the issue of entitlement to secondary service connection, that of the October 2006 and August 2010 VA examiners, and the February 2010 opinion of Dr. K.L.  In the October 2006 opinion the VA examiner stated that the Veteran's back complaints were less likely than not related to his right knee and ankle disorders.  That examiner found that the Veteran used to ride horses for his occupation and that back injuries were a common occurrence.  The August 2010 VA examiner stated that the Veteran's low back condition was related to aging, and that the arthritic changes were not consistent with a traumatic injury.  He also opined that chronic stress had caused the appellant's back disorder and that it was not aggravated by his right knee and ankle disorders based on his clinical experience and expertise.  In contrast, Dr. K.L. concluded that the Veteran's knee and ankle caused an altered gait which likely contributed to a further impairment in the Veteran's back. 

The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In this case, the Board favors the opinion of the VA examiners.  Primarily, the Board finds that the opinion of the August 2010 VA examiner is more probative than that of Dr. K.L. because the VA examiner considered the type of back disorder in concluding that the back disorder and the knee and ankle disorders were unrelated.  Stating that the Veteran's back disorder was related to changes secondary to age and chronic stress, the August 2010 VA examiner concluded that back disorder was due to age and chronic stress as opposed to his service-connected disorders.  Dr. K.L., however, suggested that, given the type of gait the Veteran had, it likely contributed to impairment of the back, thus focusing more on what he believed the effects of such a gait could be as opposed to addressing Veteran's actual back symptomology, as the August 2010 examiner did.  

In this regard it is well to note that a gait abnormality was not demonstrated in service.  Further, a gait abnormality was not demonstrated between September 1998 and March 2003.  Accordingly, the Board finds that the VA examiner's opinion outweighs that of Dr. K.L. and service connection has not been established on the basis of aggravation.

Moving back to the question of entitlement to direct service connection, the Veteran asserts that he injured his back in conjunction with the August 1979 accident documented in his service treatment records.  He testified during his January 2010 Travel Board hearing that he complained of back pain and was treated for such pain in service following the August 1979 injury.  

The Veteran is competent to speak of symptoms such as back pain since his time in service and to injuries sustained in service.  Once the Veteran is deemed competent, however, the Board must assess his credibility.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.")

The Board finds that the Veteran's assertions are of limited credibility.  Here, the service treatment records contain a notations of back pain in May and August 1979.  As noted above his separation examination revealed a normal spine.  During his Board hearing, the Veteran testified that he received physical therapy for his back during service.  Significantly, however, there is no indication in the service treatment records that the Veteran was treated for a chronic back disorder and a December 1979 treatment note reported that the appellant was discontinued from a rehabilitation program for a knee disorder due to his failure to attend scheduled appointments on six occasions.  

The records are at odds with the Veteran's claims that his back was injured along with his leg injuries or that he was treated for a history of chronic back pain following his accident.  Indeed, the evidence clearly shows that while the appellant was treated a few days before the trailer accident, at the time of the accident the claimant did not report any back problems.  The Board assigns the service treatment records more probative weight than the Veteran's more recent statements as they were recorded closer in time to his service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence can have greater probative value than history as reported by the Veteran).  The inconsistencies between the Veteran's claims and his service treatment records render his personal recollections less credible.  Moreover, the amount of time elapsed between the Veteran's service and his postservice complaints and treatment for back pain goes against a showing that the Veteran's service and his postservice back symptoms are causally linked.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

As noted above, where chronicity is reasonably in question, a continuity of symptomatology from the time of service until the present may establish service connection.  In some cases, a veteran's lay statements are sufficient to show that an injury took place and his testimony that he had continuous symptoms since that time may establish a link between service and a present disorder.  Here, however, for the reasons discussed above, the Veteran's assertions pertaining to continuity are not credible and his claims regarding the onset of his back pain and his symptoms are therefore insufficient to establish service connection on the basis of continuity.  38 C.F.R. § 3.303(b).  

Regarding the medical opinions offered in favor and against direct service connection the Board notes again that it may favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans; Owens.  In this case, regarding the issue of direct service connection, the Board favors the opinion of the VA examiners.  The Board has considered the private medical opinion provided by Dr. K.L. who stated that the Veteran's low back injury was as likely as not the trailer incident on trailer duty.  The Board affords the opinion of Dr. K.L. less weight in part because his opinion is based upon the appellant's assertions which are found to be incredible.  

Dr. K.L. noted that he reviewed the service treatment records and without explanation or any attempt to reconcile the evidence found that the Veteran's back was injured despite the fact that the service records are completely silent as to a back injury.  Dr. K.L. states "it would not be possible to exclude the back pain from the incident as the initial injuries were traumatic."  Dr. K.L. did not discuss, however, the fact that the records are silent to back complaints even when the Veteran is treated for his right leg injuries.  Dr. K.L. does not discuss the fact that the appellant's spine was normal at separation, and Dr. K.L. does not discuss the absence of any complaints or findings of a back disorder between 1998 and 2003.  As the basis for the Dr. K.L's medical opinion was the unsubstantiated medical history proffered by the Veteran, which is not supported by the service medical records, the Board finds his opinion of little probative value.  See Reonal v. Brown, 5 Vet.App. 458   (1993); Swann v. Brown, 5 Vet.App. 229 (1993).

In contrast, the VA examiners used the service treatment records to inform their opinions.  In particular the August 2010 VA examiner is afforded more probative weight than the opinion of Dr. K.L. since it is supported by the evidence of record and is based on the findings of a physical examination, to include findings that the Veteran's back disorder is a result of aging as opposed to a traumatic injury.  While VA examiners were also informed by the Veteran's statements, their opinions are only partially, as opposed to wholly, informed by his lay recollections.   

The record preponderates against finding competent and credible evidence of a chronic in-service back disorder, against finding competent and credible evidence a nexus between the Veteran's service, to include any service connected disorder, and any low back disorder.  Accordingly, as the preponderance of the evidence is against the claim the benefit of the doubt doctrine is not applicable.  The Veteran's claim of entitlement to service connection for a low back disability must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Increased Ratings Claims-Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple (staged) ratings may be assigned for different periods of time during the pendency of the appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In determining the adequacy of assigned disability ratings, consideration is given to factors affecting functional loss.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include a lack of normal endurance and functional loss due to pain and pain on use, specifically limitation of motion due to pain on use including that experienced during flare ups.  38 C.F.R. § 4.40.  Consideration is also given to weakened movement, excess fatigability, and incoordination, as well as the effects of the disability on the Veteran's ordinary activity.  38 C.F.R. §§ 4.10, 4.45. 
 
Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as a marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Right Knee-Laws and Regulations

A 10 percent disability evaluation is warranted where there is flexion limited to 45 degrees or where leg extension is limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  A 20 percent evaluation is warranted where flexion limited to 30 degrees or extension limited to 15 degrees is demonstrated.  Id.  
VA General Counsel has held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260 and a compensable limitation of extension under Diagnostic Code 5261, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59,990 (2004).  The basis for the opinion is that the knee has separate planes of movement, each of which is potentially compensable.  Id.
Under the criteria for impairment of the knee other than ankylosis, a 10 percent evaluation is assigned for slight recurrent subluxation or instability and a 20 percent evaluation is assigned for moderate recurrent subluxation or instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.
Limitation of motion and instability of the knee are two, separate disabilities, and a Veteran may be rated separately for these symptoms.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997) (when a claimant has arthritis and is rated under instability of the knee, those two disabilities may be rated separately under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 or 5010 and Diagnostic Code 5257).

Factual Background and Analysis

A March 2007 VA medical center treatment note demonstrated that the Veteran was using a knee brace and resisted knee movement.  There was no popping or clicking of the knee and drawer sign was negative.  There was some scarring medially along the knee.  Possible degenerative joint disease of the knee was considered.  An August 2008 treatment note reported that the Veteran was being fitted for a knee brace.  

The Veteran was afforded a VA examination of the right knee in August 2010.  It was noted that there was no deformity or instability of the knee found.  There was giving way, pain stiffness, and weakness.  There was no incoordination but decreased speed of joint motion was noted.  There were no episodes of dislocation or subluxation reported but the Veteran reported weekly episodes of locking.  Warmth, redness and swelling was noted.  On physical examination, the Veteran was found to have a slow gait with a cane.  There was no evidence of abnormal weight bearing or inflammatory arthritis.  Guarding of movement was noted, but there was no crepitation, mass behind the knee, clicks or snaps, grinding, instability, patellar abnormality, meniscus abnormality, abnormal tendons or bursae or other abnormalities.  

Range of motion studies found right flexion from 0 to 45 degrees and normal extension to 0 degrees.  There was no additional limitation with repetitive motion or additional limitations after three repetitions of motion.  The examiner opined that the Veteran put forth poor effort in active range of motion and Deluca range of motion tests.  An x-ray study of the right knee failed to reveal any fracture, dislocation or any bone and joint abnormalities.  A diagnosis of right knee strain was provided.  

The Veteran asserts that he should be in receipt of a higher rating.  The Board finds, however, that a 10 percent disability rating is appropriate given the evidence shown.  A 10 percent rating was granted based on flexion limited to 45 degrees.  The evidence, however, neither shows flexion limited to 30 degrees, a compensable limitation of extension, nor evidence of instability.  Accordingly, a 10 percent disability rating, but no higher, is appropriate for the Veteran's right knee disorder.  38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, 5261.  

Further, even when only considering the findings which show the most limitation of right knee function any limitation of motion due to pain or weakness do not at any time warrant a higher rating.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  For example, painful motion is not shown to be manifested by disuse atrophy or incoordination on use.  Finally, it is well to note that the appellant was judged to exhibit a poor effort during range of motion studies. 

The rating criteria for the Veteran's service-connected right knee disability reasonably describe his disability level and symptomatology.  Because the disability picture is contemplated by the rating schedule, the assigned schedular evaluations are adequate, and referral for extraschedular evaluation is not required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).  

Right Ankle-Laws and Regulations

Under 38 C.F.R. § 4.71a, Diagnostic Code 5271, a 10 percent rating is warranted for a moderate limitation of ankle motion, and a 20 percent rating is assigned for a marked limitation.  The normal range of ankle motion is 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II.

Factual Background and Analysis

The evidence of record includes a March 2007 VA medical center treatment note which reported that the Veteran had been using an ankle brace because he believed that his ankle could give way.  

During his August 2010 VA examination, the Veteran provided a history to include giving way, pain, stiffness, weakness, decreased speed of joint motion and warmth and swelling.  Ankle deformity, instability, incoordination, dislocation, subluxation and locking episodes were not noted.  There were no constitutional symptoms or incapacitating episodes of arthritis.  It was noted that the Veteran always used a cane and a brace.  A slow gait with cane was noted.  There was no abnormal weight bearing, loss of bone, inflammatory arthritis found.  There was guarding of movement.  Instability, tendon abnormality and angulation were not found.  

Range of motion studies revealed dorsiflexion from 0 to 5 degrees and plantar flexion from 0 to 20 degrees.  There was no objective evidence of pain following repetitive motion and no additional limitations were demonstrated after three repetitions of motion.  There was no joint ankylosis.  The examiner opined that the Veteran put forth poor effort in active range of motion and Deluca range of motion tests.  X-rays did not reveal evidence of any fracture, dislocation or any other bone or joint abnormalities.  A right ankle strain was diagnosed.  It was noted that there were moderate effects on the Veteran's ability to exercise and mild effects on sports and recreation.  The Veteran's occupational activities were impacted in that it decreased mobility.  

The evidence demonstrates that the Veteran's right ankle sprain is most appropriately rated as 10 percent disabling.  The Veteran has pain and limitation of motion, however, it must be noted that the appellant was judged to exhibit a poor effort on range of motion study suggesting that his range of motion may be better than demonstrated by the VA examination findings.  The record neither reveals evidence of ankylosis, malunion of the os calsis or the astragalus, nor has an astragalectomy been performed.  Thus a higher evaluation is not warranted under an alternate Diagnostic Code.  
 
The right ankle disability is productive of no more than a moderate limitation of ankle motion.  Accordingly, the preponderance of the evidence is against the claim for an increased rating.  Hence, the reasonable doubt doctrine is not applicable, and the claim for a rating in excess of 10 percent for residuals of a right ankle sprain is denied.  38 U.S.C.A. § 5107(b).
 
In considering the DeLuca holding, the evidence of record preponderates against finding that the Veteran has pain, fatigability, incoordination, and other such symptoms that are beyond that contemplated by the initial 10 percent evaluation. The symptoms presented by the Veteran's right ankle disorder are fully contemplated by the rating schedule.  There is no evidence his ankle disability picture is exceptional when compared to other Veterans with the same or similar disability.  There is no evidence that the claimant's right ankle disorder at any time during the appellate term necessitated frequent hospitalization, or caused a marked interference with employment.  Thus, the Board finds no evidence warranting entitlement to referral for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to service connection for a back disorder is denied.

Entitlement to a rating in excess of 10 percent for residuals of a right knee injury after October 21, 2006, is denied.

Entitlement to a rating in excess of 10 percent for residuals of a right ankle sprain after October 21, 2006, is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


